DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 10/11/2021 has been entered and is currently under consideration.  Claims 1-6, 9-14, and 16-18 are allowed.
Allowable Subject Matter
Claims 1-6, 9-14, and 16-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16, neither Silberg nor Wolfgram teaches wherein the display for displaying the at least one concluding step or the at least one preparatory step is at a location of the film machine where the corresponding step is performed, and wherein the confirmation of the at least one concluding step is identified at a location where the corresponding identifying step is performed.
Silberg teaches using an optical display to display a virtual apparatus and displaying the location on the virtual apparatus where a corresponding step is performed ([0037]).  However, Silberg does not teach that the optical display is physically placed at a location where the corresponding step is performed.
The remaining prior art of record fails to teach the above limitations
Since the prior art does not teach each and every limitations of the claims, either alone or in combination, claims 1 and 16 are allowed.
Claims 2-6, 9-14, and 17-18 are allowed due to dependency on allowed claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743